DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/370,515 filed on 3/29/2019. Claims 1-20 were previously pending. Claims 1, 4-6, 9, 12-14, 17 and 19-20 were amended in the reply filed June 8, 2021. Claims 1, 4-6, 9, 12-14, 17 and 19-20 were amended in the reply filed on November 5, 2021. Claims 1, 3, 9, 11 and 17 were amended in the reply filed on February 7, 2022. This action is non-final.

Response to Arguments
Regarding Applicant’s argument starting on page 10 regarding claims 1-20: Applicant’s arguments filed with respect to the rejection made under 35 USC § 101 have been fully considered, but they are not persuasive. Applicant argues that the system’s utilization of container data to make delivery vehicle loading and unloading more efficient integrates the abstract idea into a practical application, but provides no support for their argument. Examiner maintains that claim 1, 9, 17 and all dependent claims remain patent ineligible and rejected under 35 USC § 101.
Regarding Applicant’s argument starting on page 10 regarding claims 1-20: Applicant’s arguments filed with respect to the rejection made under 35 USC § 101 have been fully considered, but they are not persuasive. Applicant argues that the cited references fail to disclose the features of claim 1, but provides no support for their argument. Examiner maintains that claims 1-20 are rejected under 35 USC § 103.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
7.	Claims 1, 9 and 17 recite the use of a system, a method, and a non-transitory computer readable medium, respectively, for executing a method of delivery vehicle organization and tracking the locations of its contents. Therefore, they are each directed to one of the four statutory categories of invention: a machine, a process, and an article of manufacture, respectively.
The limitations of ... storing container data identifying a plurality of containers to hold items for an order, and storage rack data of a storage rack associated with each delivery vehicle of a plurality of delivery vehicles, the storage rack data including i) rack section data characterizing a plurality of rack sections of the storage rack, each of the plurality of rack sections being associated with a particular vertical plane, and ii) rack positioning data characterizing a plurality of row and column positions associated with each of the plurality of rack sections  ... to: obtain ... container data identifying a plurality of containers to hold items for the order; based on the container data and storage rack data, generate assignment data characterizing a first set of assignments, the first set of assignments identifying an assignment of each container of a first number of the plurality of containers one of a plurality of row and column positions of to a first section of the plurality of rack sections of the plurality of delivery vehicles; based on the assignment data and the storage rack data, implement a set of operations that determine whether the first section of the storage rack of the delivery vehicle can store at least one additional container of the plurality of containers, the set of operations including: determining, based on the assignment data and the storage rack data, whether a row and column position of the plurality of row and column positions of the first section is available to be assigned to the at least one additional container; in response to determining that all of the plurality of row and column positions of the first section are unavailable to be assigned to the at least one additional container, updating the assignment data to include a second set of assignments identifying an assignment of each container of a second number of the plurality of containers to one of a plurality of row and column positions of a second section of the plurality of rack sections; store the assignment data ... and transmit the updated assignment data ... to enable a user ... to load the delivery vehicle in accordance with the updated assignment data, as drafted, is a method that, under its broadest reasonable interpretation, only covers concepts that involve a method for delivery vehicle organization and tracking the locations of its contents.  That is, nothing in the abstract idea outlined above discloses anything outside the grouping of “Methods of Organizing Human Activities” (e.g. fundamental economic practices) since the abstract idea merely describes the organization of shipping functions, and shipping functions have been recognized by the courts as fundamental economic practices (see "[B]usiness practices designed to advise customers of the status of delivery of their goods have existed at least for several decades, if not longer." Electronic Comm. v. Shopperschoice.com, LLC, 958 F.3d 1178, 1181 (Fed. Cir. 2020) (quotation marks and citations omitted) (Secured Mail Solutions v. Universal Wilde, 873 F.3d 905 (Fed. Cir. 2017) (communicating information about a mail object held to be ineligible)). Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  The claim as a whole merely describes how to generally “apply” the aforementioned abstract idea. The claimed computer device communicatively coupled to the database, communications interface, operator device, and processor are recited at a high level of generality and are merely invoked as tools to perform the aforementioned abstract idea.  Simply implementing the abstract idea on generic computerized systems is not a practical application of the abstract idea.  Accordingly, alone and in combination, this additional element does not integrate the abstract idea into a practical application.  The claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claim as a whole merely describes how to generally “apply” the aforementioned abstract idea in a computer environment.  Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claims are not patent eligible.
9.	Claims 2-8, 10-16 and 18-20 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 2-8 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.  The limitations of the dependent claims fail to integrate an abstract idea into a practical application because, although the dependent Claim 7 introduces an additional element in the form of generating labels, Claim 8 introduces an additional element in the form of transmitting to a mobile device, Claim 15 introduces an additional element in the form of generating labels, and Claim 16 introduces an additional element in the form of transmitting to a mobile device these additional elements do not integrate the judicial exception into a practical application. The additional elements of claims 8 and 16 are considered insignificant extra-solution activity (MPEP 2106.05(g)(1)) and recognized by the courts to be well-understood, routine, and conventional activity (MPEP 2106.05(d)(II)). The additional element generating labels of claims 7 and 15 are recited at a high level of generality in Applicant’s specification (see para [0033] “The container assignments may be printed on labels that are then attached to the containers.”) and is considered to be well-understood, routine, and conventional activity. Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15. 	Claims 1-4, 7-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chudy (U.S. Pub. No. US 2010/0030667 A1) in view of Schwartz (U.S. Pub. No. US 2019/0152376 A1).
16.	Regarding the following Claim 1, 9, and 17 limitations, Chudy, discloses the following limitations:
A system comprising: a communications interface configured to communicate with an operator device of an operator; a database storing container data identifying a plurality of containers ... and storage rack data of a storage rack ... the storage rack data including i) rack section data characterizing a plurality of rack sections of the storage rack, each of the plurality of rack sections being associated with a particular vertical plane, and ii) rack positioning data characterizing a plurality of row and column positions associated with each of the plurality of rack sections, the storage rack data being generated by the operator device; [See [0057]; [0059]; [0068]; [0070]; (Fig. 3A); [0086]; (Fig. 8) [0061]; (Fig. 1, elements 33 and 35); (Fig. 5A, elements 113, 115); Chudy teaches using a database 73 and a controller 63 wired for communication with a keyboard 67, mouse 69 and display 65 of a user (i.e. a communications interface configured to communicate with an operator device of an operator). Chudy further teaches the database 73 is used to store container information and storage location information (i.e. storage rack data of a storage rack) for different sections of a storage unit comprising module identifiers, drawer identifiers (i.e. rack section data), row identifiers, and column identifiers (i.e. rack positioning data characterizing a plurality of row and column positions associated with each of the plurality of rack sections). Chudy further teaches that each drawer is part of one of a plurality of standing cabinets comprising a plurality of columns of drawers (i.e. each of the plurality of rack sections being associated with a particular vertical plane).]
... and a computing device communicatively coupled to the database and the communications interface, the computing device being configured to: obtain, from the database, container data identifying a plurality of containers to hold items for the order; [See [0083]; [0085]; [0086]; [0057]; Chudy teaches using a controller 63, such as a personal computer CPU, in communication with memory storing a database 73. Chudy further teaches using the controller 63 in order to obtain stored container data from the database.]
... based on the container data and storage rack data, generate assignment data characterizing a first set of assignments, the first set of assignments identifying an assignment of each container of a first number of the plurality of containers to one of a plurality of row and column positions of a first section of a storage rack of the plurality of rack sections ... [See [0068]; [0070]; (Fig. 3A); Chudy teaches assigning specific containers to specific storage locations consisting of a row and column of a drawer (i.e. row and column positions of a first section of a storage rack).]
... based on the assignment data and the storage rack data, implement a set of operations that determine whether the first section of the storage rack of the delivery vehicle can store at least one additional container of the plurality of containers, the set of operations including: determining, based on the assignment data and the storage rack data, whether a row and column position of the plurality of row and column positions of the first section is available to be assigned to the at least one additional container; and in response to determining that all of the plurality of row and column positions of the first section are unavailable to be assigned to the at least one additional container, updating the assignment data to include a second set of assignments identifying an assignment of each container of a second number of the plurality of containers to one of a plurality of row and column positions of a second section of the plurality of rack sections; [See [0076]; [0121]; [0122]; Chudy teaches storing available storage locations in a database 73, categorizing available storage locations based on their ease-of-accessibility, and determining what storage locations are available. Chudy further teaches that if there are no available storage locations categorized within the highest range of ease-of-accessibility (i.e. in response to determining that all of the plurality of row and column positions of the first section are unavailable to be assigned to the at least one additional container), the system will search for a storage location categorized within a second-highest range of ease-of-accessibility and store the container there if a storage location is available (i.e. updating the assignment data to include a second set of assignments identifying an assignment of each container of a second number of the plurality of containers to one of a plurality of row and column positions of a second section of the plurality of rack sections).]
... and store the assignment data in the database. [See [0059]; Chudy teaches keeping records of storage locations and associated containers stored within the locations.]
... transmit the updated assignment data to the operator device to enable a user of the operator device to load ... in accordance with the updated assignment data. [See (Fig. 8); [0022-0024]; (Fig. 9A elements 213, 215); Chudy teaches assigning pharmaceutical products to specific storage locations and communicating the storage location information to a user of a workstation 21 in order for them to place the pharmaceutical product in the appropriate storage location.]
Chudy does not, however Schwartz does, teach the following limitations:
... to hold items for an order ... associated with each delivery vehicle of a plurality of delivery vehicles ... [See [0082]; (Fig. 3); Schwartz teaches receiving all of the items for orders on a delivery route to be traversed by a delivery vehicle loaded with the items.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the item storage record keeping system of Chudy with the item delivery feature of Schwartz.  By making this combination, the item storage record keeping system of Chudy could be applied to a mobile storage unit used to deliver items directly to customers’ residences instead of requiring customers to travel to a pharmacy to receive their items. This would save customers time and increase customer convenience.
17.	Regarding the following Claim 2, 10, and 18 limitations, Chudy in view of Schwartz, as shown, discloses all claim 1, 9 and 17 limitations. Chudy further discloses the following limitations:
a.	The system of claim 1, wherein the computing device is configured to: determine whether the second section of the storage rack of the delivery vehicle can store at least one additional container; and assign a third number of the plurality of containers to the third section of the storage rack of the delivery vehicle based on determining that the second section of the storage rack cannot store the at least one additional container. [See [0076]; [0121]; [0122]; Chudy teaches storing available storage locations in a database 73, categorizing available storage locations based on their ease-of-accessibility, and determining what storage locations are available. Chudy further teaches that if there are no available storage locations categorized within the highest range of ease-of-accessibility, the system will search for a storage location categorized within a second-highest range of ease-of-accessibility (i.e. determining whether the second section of the storage rack of the delivery vehicle can store at least one additional container) and store the container there if a storage location is available. Chudy further teaches that there are no available storage locations categorized within the second-highest range of ease-of-accessibility, the system will search for a storage location categorized within a third-highest range of ease-of-accessibility and store the container there if a storage location is available (i.e. assigning a third number of the plurality of containers to a third section of the storage rack of the delivery vehicle based on determining that the second section of the storage rack cannot store the at least one additional container).]
18.	Regarding the following Claim 3, and 11 limitations, Chudy in view of Schwartz, as shown, discloses all claim 1, 2, 9 and 10 limitations. Chudy further disclose the following limitations:
a.	The method of claim 10 wherein the first section of the storage rack is on a first vertical plane, the second section of the storage rack is a on a second vertical plane, and the third section of the storage rack is on a third vertical plane, and wherein the second section is between the first section and third section. [See (Fig. 1); (Fig. 3A); [0121-0122]; (Fig. 1, elements 33, 35); (Fig. 5A, elements 113, 115); Here Chudy shows two storage racks standing next to each other, each with two columns of drawers (i.e. first/second/third section of the storage rack on a first/second/third vertical plane). Chudy therefore teaches a plurality of rows of four drawers, each including two drawers situated between two other drawers. (i.e. wherein the second section is between the first section and third section).]
19.	Regarding the following Claim 4, 12, and 19 limitations, Chudy in view of Schwartz, as shown, disclose all of the limitations of Claim 1, 9, and 17. Chudy further discloses the following limitations:
a.	...determining a row of the first section; [See [0068]; [0070]; (Fig. 4A-C); Here Chudy shows storage shelves having at least one row.]
b.	...determining a column of the first section; [See [0068]; [0070]; (Fig. 4A-C); Here Chudy shows storage shelves having at least one column.]
c.	...assigning the first number of the plurality of containers to a compartment of the plurality of compartments at the determined row and column of the first section; [See Paragraph [0070]; [0099]; (Fig. 4A-C); Here Chudy teaches assigning each item to a specific row and column of a storage shelf.]
20.	Regarding the following Claim 7, and 15 limitations, Chudy in view of Schwartz, as shown above, disclose all of the limitations of Claim 1 and 9. Chudy also discloses the following limitations of Claims 7, and 15:
a.	The system of claim 1 wherein the computing device is configured to generate labels ... wherein the labels identify either the first section or second section of the storage rack of the delivery vehicle. [See Paragraph [0026]; Here Chudy teaches labeling a container with a code associated with the code of its storage location.]
	Chudy does not, however Schwartz does, disclose the following limitations:
b.	... generating labels for a transport system...; [See Paragraph [0039]; [0108]; Here Schwartz teaches printing labels on items which identify the item, delivery destination, and other information. This label information can be cross-referenced via the item table in order to determine where the associated item is stored within a delivery vehicle.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the item storage record keeping system of Chudy, with the item delivery feature of Schwartz. By making this combination, the item storage record keeping system of Chudy could be applied to a mobile storage unit used to deliver items directly to customers’ residences instead of requiring customers to travel to a pharmacy to receive their items. This would save customers time and increase customer convenience.
21.	Regarding the following Claim 8, and 16 limitations, Chudy in view of Schwartz, as shown, discloses all claim 1 and 9 limitations. Chudy does not, however Schwartz does, disclose the following limitations:
a.	The system of claim 1 wherein the computing device is configured to transmit to a mobile device the assignment data identifying the assignments of the plurality of containers. [See Paragraph [0084]; [0108]; Here Schwartz teaches sending storage shelf location assignment information to a mobile device.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the item storage record keeping system of Chudy with the transmission of storage information to a mobile device feature of Schwartz.  By making this combination, the item storage record keeping system of Chudy could transmit relevant information to users other than those standing directly in front of the desktop PC. This would benefit users by providing a means of displaying storage location to users who do not have the desktop PC monitor within sight, such as those placing containers within a storage location or retrieving containers from a storage location.

22.	Claims 5, 6, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chudy (U.S. Pub. No. US 2010/0030667 A1) in view of Schwartz (U.S. Pub. No. US 2019/0152376 A1) in view of Zimmerman (U.S. Pub. No. US 2009/0192819 A1).
23.	Regarding the following Claim 5, 13, and 20 limitations, Chudy in view of Schwartz, as shown, disclose all of the limitations of Claim 1, 9, and 17. Chudy in view of Schwartz does not, however Zimmerman does, disclose the following limitations:
a.	...assigning containers to the plurality of compartments of the storage rack beginning with a first compartment located at a first row, and first column, of the first section; [See Paragraphs [0033]; [0034]; (Fig. 6); Here Zimmerman teaches assigning items to compartments beginning with the top left compartment.] 
b.	...ending with a last compartment located at a last row, and last column, of the first section; [See Paragraphs [0033]; [0034]; (Fig. 6); Here Zimmerman teaches assigning items to compartments ending with the bottom right compartment.] 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the item storage system of Chudy in view of Schwartz to include beginning with a first row and first column compartment and ending with a last row and last column compartment, as taught by Zimmerman, in order to reduce the time taken to load the compartments (see Zimmerman Paragraph [0005], [0006]). 
24.	Regarding the following Claim 6 and 14 limitations, Schwartz and Henderson, as shown, discloses all of the limitations of Claim 1 and 9. Schwartz and Henderson do not disclose, however, Zimmerman, conversely, does disclose:
a.	...assigning containers to the plurality of compartments of the storage rack beginning with the first compartment located at the first row, and first column, of the second section; [See Paragraphs [0033]; [0034]; (Fig. 6); Here Zimmerman teaches assigning items to compartments beginning with the top left compartment.] 
b.	...ending with the last compartment located at the last row, and the last column, of the second section; [See Paragraphs [0033]; [0034]; (Fig. 6); Here Zimmerman teaches assigning items to compartments ending with the bottom right compartment.] 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the item storage system of Chudy in view of Schwartz to include beginning with a first row and first column compartment and ending with a last row and last column compartment, as taught by Zimmerman, in order to reduce the time taken to load the compartments (see Zimmerman Paragraph [0005], [0006]).

Prior Art
25.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Galluzzo (U.S. Pub. No. US 2019/0188632 A1) teaches a computer organized robotically operated warehouse.
Gupta (U.S. Patent No. US 10,683,173 B2) teaches dynamically organized automated warehouse utilizing rack space based on item demand.
Henderson (U.S. Pub. No. US 20140262690 A1) teaches item organization in a transportation environment.

Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./
Examiner, Art Unit 3628
/DANIEL VETTER/              Primary Examiner, Art Unit 3628